Citation Nr: 1439366	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the period before May 16, 2007, an evaluation in excess of 30 percent for the period from May 16, 2007, to January 2, 2011, and an evaluation in excess of 50 percent for the period beginning January 3, 2011, for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Drew Early, Esquire



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to April 1990 and from October 2003 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a December 2006 rating decision the RO granted service connection for PTSD with an initial evaluation of 10 percent disabling.  That rating decision never became final, as the Veteran filed a claim for an increased rating in May 2007.  An April 2008 rating decision granted an evaluation of 30 percent disabling effective May 16, 2007.  That rating decision never became final, as the Veteran continued to submit new evidence and the RO continued to issue new rating decisions, including rating decisions in November 2008, September 2009 and October 2010.  A July 2011 rating decision granted an evaluation of 50 percent disabling effective January 3, 2011.  The Veteran filed a notice of disagreement, thereby initiating the appellate review process.  The issue has been phrased to reflect the staged ratings on appeal.

The April 2008 rating decision also denied entitlement to service connection for a back disability.  The Veteran filed a notice of disagreement in May 2008.  In May 2009 the Veteran submitted a statement withdrawing his claim for entitlement to service connection for a back disability while concurrently filing a claim to reconsider his claim for entitlement to service connection for a back disability.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran did not intend to withdraw his claim.  A September 2009 rating decision denied the Veteran's claim after reopening and a February 2010 rating decision confirmed and continued the September 2009 decision.  An October 2010 rating decision found that there was no new and material evidence regarding the Veteran's claim for entitlement to service connection for a back disability and July 2011 and September 2011 rating decisions confirmed and continued the October 2010 rating decision.  As the Board finds that the Veteran never withdrew his claim, the claim on appeal is an extension of the initial claim for entitlement to service connection, not a claim to reopen a previously denied claim for entitlement to service connection.  The issue has been rephrased accordingly.  

In January 2014 the Veteran testified during a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.

In January 2014 the Veteran's attorney submitted additional evidence directly to the Board with a waiver of RO review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial period on appeal, the Veteran's service-connected PTSD approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks and chronic sleep impairment.
2.  For the period from June 28, 2007, to May 31, 2011, the Veteran's service-connected PTSD approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks, impairment of short-term memory and concentration, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  For the period beginning June 1, 2011, the Veteran's service-connected PTSD approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation, panic attacks, near-continuous depression affecting ability to function independently, appropriately and effectively, irritability, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

4.  Competent and credible evidence establishes that the Veteran has a back disability as a result of his active duty service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in favor of the Veteran, the criteria for an initial 30 percent evaluation, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  With resolution of all reasonable doubt in favor of the Veteran, the criteria for a 50 percent evaluation, but not higher, for the period from June 28, 2007, to May 31, 2011, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


3.  With resolution of all reasonable doubt in favor of the Veteran, the criteria for a 70 percent evaluation, but not higher, for the period beginning June 1, 2011, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  With resolution of all reasonable doubt in favor of the Veteran, a back disability was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As the Board has granted the claim of entitlement to service connection for a back disability, a discussion of the VCAA as it applies to the issue of entitlement to service connection is unnecessary.

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Prior to the initial adjudication of the Veteran's claim for an increased evaluation in the April 2008 rating decision, he was provided notice of the VCAA in June and July 2007.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The letters also included proper notice as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA's duty to notify has been met. 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, VA outpatient treatment reports, private treatment records, adequate VA examinations, Social Security Administration records and statements and testimony from the Veteran and his representative.  

The Board notes that the July 2006, June 2007, September 2008, September 2010 and June 2011 VA PTSD examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, 38 C.F.R. 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2014 Board hearing, the AVLJ complied with these requirements.  Importantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

The Veteran has not indicated that he has any further evidence to submit to VA, or that VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).  Therefore, the Board finds that VA's duty to assist has also been met in this case.

Increased Evaluations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history must be considered when assigning a disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran is currently assigned a 10 percent disability rating for PTSD for the initial period on review, a 30 percent disability rating from May 16, 2007, to January 2, 2011, and a 50 percent disability rating beginning January 3, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating Formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating Formula, a 10 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

In a July 2006 VA examination the Veteran reported sleep impairment caused by nightmares, jumpiness, paranoia, emotional mood swings, claustrophobia, loss of focus and a sense of misguidance.  He reported that maintaining relationships was impossible and he had difficulty holding a job.  

Upon mental status examination, the examiner noted normal orientation, and appropriate appearance, hygiene and behavior.  The Veteran's affect and mood were abnormal with flattened affect and an expressionless face.  Communication, speech and concentration was within normal limits.  The Veteran exhibited signs of suspiciousness.  There were no panic attacks, delusions, hallucinations or obsessional rituals.  Thought processes were appropriate, judgment was not impaired, memory was within normal limits and suicidal and homicidal ideation is absent.  His abstract thinking was abnormal, described as concrete responses to proverbs.  The examiner assigned a GAF score of 75 and noted that the Veteran's psychiatric disability caused "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks."  

In a June 2007 PTSD examination the Veteran reported trouble sleeping because of nightmares and flashbacks, insomnia, and constant depression.  The Veteran reported that the effect of his symptoms on his total daily functioning was "not well because he has lost his wife and his job."  

Upon mental status examination the Veteran's orientation, appearance and hygiene were appropriate.  His behavior was "grossly inappropriate with examples of sitting in chair crying."  His affect and mood were abnormal with depressed mood.  His communication, speech and concentration were within normal limits.  He experienced panic attacks less than once per week that caused him to become paranoid.  He had signs of suspiciousness.  There were no delusions or obsessional rituals.  He reported intermittently hearing voices when no one was there.  His thought process, judgment and abstract thinking were normal.  His memory was moderately impaired.  He had passive thoughts of death and no homicidal ideation.  The examiner assigned a GAF score of 60 and noted that "he has difficulty establishing and maintaining effective work/school and social relationships because he has difficulty positively interacting with others."  The Veteran also had "intermittent inability to perform recreation or leisurely pursuits because claimant is withdrawn and isolative."  His overall prognosis was "poor."  

In a September 2008 VA PTSD examination the Veteran reported sleep disturbance, nightmares, flashbacks, panic attacks, irritability and increased startle response.  He reported relationship problems and social withdrawal.

Upon mental status examination the examiner noted that orientation, appearance, hygiene and behavior were normal.  Affect and mood were abnormal with disturbance of motivation and mood.  He felt sad, anxious and irritable with loss of interest and motivation.  Communication, speech and concentration were normal.  He had panic attacks less than once per week.  There was no suspiciousness, delusional history, hallucinations or obsessional rituals.  His thought processes, judgment, abstract thinking and memory were normal.  He had passive thoughts of death but no suicidal or homicidal ideation.  The examiner assigned a GAF score of 60 and noted that the Veteran had difficulty establishing and maintaining effective work/school and social relationships, as well as maintaining effective family role functioning.  He also had intermittent inability to perform recreation or leisurely pursuits because of his PTSD.

In April 2010, a VA treatment provider submitted a statement on behalf of the Veteran.  She noted that the Veteran's symptoms include paranoia, nightmares, depression, anxiety, irritability, intrusive thoughts, hypervigilance, emotional numbing, poor concentration, difficulty trusting people, avoidance of conversations related to combat trauma, social isolation and fatigue.

In a September 2010 VA examination the Veteran reported sleep disturbance, mood disturbance, nightmares, flashbacks, anxiety, panic attacks, anger, irritability and trouble concentrating.  He also reported relationship and social problems.

Upon mental status examination, the examiner noted that orientation, appearance, hygiene and behavior were normal.  Affect and mood showed flattened affect, anxiety and depressed mood with irritability and loss of interest and motivation.  Communication and speech were within normal limits.  The Veteran had impaired attention, focus and trouble concentrating.  He had panic attacks less than once per week.  There were signs of suspiciousness.  There were no delusions, hallucinations or obsessive compulsive behavior.  Thought processes, judgment, abstract thinking and memory were normal.  He had passive thoughts of death but no suicidal or homicidal ideation.  The examiner assigned a GAF score of 59 and noted that he has occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  The examiner also noted the Veteran had difficulty maintaining effective family role functioning, effective work/school and social relationships, and occasional interference with recreation or leisurely pursuits because of PTSD.  

In a June 2011 VA examination the Veteran reported paranoia, poor sleep, nightmares, intrusive memories, avoidance, distant relationships with others, irritability, trouble concentrating, constant depression and general anxiety.  

Upon mental status examination the examiner noted that the Veteran was clean and well-groomed.  His speech and thought processes were normal.  He denied suicidal and homicidal ideations, hallucinations and delusions.  His mood was euthymic and his affect was full in range and appropriate.  He was alert and fully oriented.  The examiner assigned a GAF score of 51 and noted that the Veteran "reported still having difficulty with anger outbursts, hypervigilance and exaggerated startle, even with ongoing treatment."  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In November 2011 the Veteran submitted a report of a private psychologist, Dr. D.S.  Dr. D.S. confirmed the diagnosis of PTSD.  He noted that the Veteran suffered from nightmares and thus was sleep deprived.  He noted that the resulting fatigue was a potential source of injury to himself and others in his profession.  He also noted that the Veteran exhibited anger and irritability at a level that makes working with management and staff impossible and he has become a persistent danger within the workplace.  He noted a documented history of losing jobs due to repeated confrontations with others.  The examiner recommended that the Veteran be considered 100% disabled due to his PTSD symptoms because they make him totally unsuitable for employment or any workplace environment.

In June 2012 a VA treatment provider submitted a statement noting the Veteran's symptoms and stating that "due to the severity of his medical conditions, he is unable to work at this time."  

In December 2013, the Veteran submitted a statement of a private psychologist, Dr. D.M.  Dr. D.M. noted that the Veteran had anxiety, depression, suicidal and paranoid ideation, nightmares and sleep disturbance.  He noted that the Veteran was anxious, his affect was narrow and despondent, and his mood was somber and serious.  He reported no evidence in the interviews of psychotic processes, delusions or hallucinations.  The Veteran denied strong current suicidal ideation even though he attempted to commit suicide in 2005.  The examiner noted that the Veteran had worsening symptoms due to lack of recognition and treatment, and had severe episodes of suicidal ideation in the context of chronic depression.  The examiner assigned a GAF score of 45 and estimated that his disability rating would be at 100 percent.      

The Board has reviewed the private treatment records and VA treatment records and none of the remaining records indicate symptoms other than those described in the VA and private examination reports.

The Board has considered all the evidence of record in light of the criteria noted above, and finds that by resolving all reasonable doubt in favor of the Veteran, the severity of the Veteran's service-connected PTSD more nearly approximates the criteria for a 30 percent disability evaluation during the period from February 23, 2005, to June 27, 2007, more nearly approximates the criteria for a 50 percent disability evaluation during the period from June 28, 2007, to May 31, 2011, and more nearly approximates the criteria for a 70 percent disability evaluation PTSD during the period beginning June 1, 2011.

In granting higher disability ratings, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

During the initial period on appeal, the Veteran's service-connected PTSD symptoms are manifested primarily by depressed mood, suspiciousness and chronic sleep impairment.  In the July 2006 VA examination the Veteran was assigned a GAF score of 75.  The examiner specifically noted that the Veteran had "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks."  The Board acknowledges that the Veteran had some symptoms that may warrant a higher rating including flattened affect and impaired abstract thinking.  However, the Board finds that this symptomatology more nearly reflects the criteria for a 30 percent evaluation.  The Veteran specifically denied symptoms such as panic attacks, impairment of short-term and long-term memory, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

During the period from June 28, 2007, to May 31, 2011, the Veteran's service-connected PTSD symptoms are manifested primarily by sleep impairment, constant depression, occasional panic attacks occurring less than once per week, difficulty establishing and maintaining effective work and social relationships, irritability, disturbances of motivation and mood, anxiety, passive thoughts of death without suicidal or homicidal ideation, social isolation, flattened affect, fatigue, and difficulty maintaining effective family role functioning.  While VA examiners had attributed the Veteran's symptoms to a rating of 30 percent disabling, the Board finds that a higher rating is warranted as the Veteran's symptoms demonstrate occupational and social impairment with reduced reliability and productivity.  The Board notes that the Veteran reported some symptoms that would warrant a higher rating including near-continuous depression.  However, overall, the Board finds that the Veteran's symptoms more nearly approximate the 50 percent rating for this period.  The Veteran specifically denied symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, abnormal speech, near-continuous panic, spatial disorientation, and neglect of personal appearance and hygiene.   

Finally, during the period beginning June 1, 2011, the Veteran's symptoms are manifested primarily by paranoia, sleep impairment, irritability, trouble concentrating, constant depression, anxiety, fatigue, difficulty maintaining jobs because of his anger and irritability and suicidal ideation.  During this time period, the Veteran was assigned GAF scores ranging from 45 to 51, which indicates serious symptoms.  Two private treatment providers suggested that the Veteran should be considered 100 percent disabled due to his PTSD symptoms.  However, the Board emphasizes that during the entire appeal period, there simply is no medical findings of gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

The Board has also considered whether the Veteran's claim for increased evaluations should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  The Board concludes that referral is not warranted. The Veteran's symptoms are fully contemplated by the schedular rating criteria.  Staged ratings are available for the Veteran's service-connected psychiatric disability on appeal.  As discussed above, at no point during the period on appeal does the Veteran meet the criteria for a 100 percent disability rating.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards, and the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

In summary, the symptoms provide a basis for assigning staged ratings for PTSD, for the period on appeal.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current back disability is a result of his active duty service between 2003 and 2005.  Specifically, he reports his back hurting after an IED explosion.  

Service treatment records show one notation of a lumbar strain in November 1988.  Post-service VA treatment records show complaints of back pain.  The Veteran specifically reported during MEB proceedings that he did not have back pain.  There are notations in the service treatment records of the Veteran being treated for knee pain after an IED explosion.  The Veteran has consistently reported that his back pain began after the IED explosion during treatment and has submitted buddy statements to corroborate his reports.  Treatment providers, as discussed below, have found his reports credible.  Accordingly, giving him the benefit of the doubt, the Board finds that the Veteran injured his back in an IED explosion.

Treatment notes as early as 2007 show lumbar spondylosis.  A July 2008 private treatment record noted that the 2004-2005 time period "corresponds very closely to the marked degenerative changes of [the Veteran's] lumbar spine."  In January 2009, the Veteran's VA treatment provider, Dr. A.L. opined that "the lumbar spondylolisthesis should be considered service connected."  She noted that there was no record of pain prior to military service and that even if there was an asymptomatic pre-existing congenital condition, the "sustained lifting/carrying and vibrational loading of the lumbar spine . . . likely contributed to substantial aggravation."  

In December 2009 Dr. A.L. reviewed the entire VA medical record and military records.  She noted that the Veteran "admits to guilty feelings about voicing complaints of pain."  She noted she had "no reason to doubt his veracity as a historian."  She opined that "the problems reported for the lumbar spine . . . are directly and causally related to his military service."  She provided the following rationale:

[It] makes rational sense from a clinical standpoint that the complaints of low back pain first reported in 2007 that were attributable to lumbar anterolisthesis and advanced degenerative changes confirmed by MRI could only have developed over a period of years.  Additionally, the degree of lumbar degeneration is unusual for a 41yo male and it is easily explained by the mechanism of injury he described. i.e., an IED blast.

In September 2010, a private treatment provider, Dr. R.F. noted that the Veteran had back pain, radicular pain, pars defect and grade II spondylolisthesis at L5-S1.  Dr. R.F. noted that "the pars defect itself may not have been caused by the injury in Iraq, but certainly his symptoms were and he became symptomatic due to the injuries he had while serving in Iraq."   

In September 2011 the Veteran was afforded a VA examination.  After a physical examination and review of the claims file, the examiner opined that "the claimed condition was less likely than not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale:

Veteran [did] not have in service complaint of back condition.  He was evaluated by orthopedic for knee condition at that time he elaborated on IED explosion without back pain or symptom.  Veteran's back [condition] started in 2007 post active duty.

While the examination does not support a finding of service connection, the examiner's opinion does not address the two private treatment providers' statements, or the opinion of VA's treatment provider, which support a finding that the Veteran's back disability is related to his active duty service.  Based on the affirmative evidence in support of the Veteran's claim, the Veteran's consistent complaints of back pain since his IED injury, and his current diagnosis of degenerative changes of the spine, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for a back disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial 30 percent rating, but not higher, for PTSD, for the period before June 28, 2007, is granted, subject to the regulations governing the payment of monetary benefits.

A rating of 50 percent, but not higher, for PTSD, for the period from June 28, 2007, to May 31, 2011, is granted, subject to the regulations governing the payment of monetary benefits.

A rating of 70 percent, but not higher, for PTSD, for the period beginning June 1, 2011, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to service connection for a back disability is granted.



REMAND

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

The Veteran is currently service connected for PTSD, a left knee strain and bilateral tinnitus, both evaluated as 10 percent disabling, and bilateral hearing loss, which is evaluated as noncompensable.

As discussed above, the Veteran was granted increased evaluations for his PTSD and service connection for a back disability.  Thus, giving that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disabilities, the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran's claim of entitlement to a TDIU should be readjudicated.  The RO/AMC should undertake any additional development that it deems necessary.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


